196 F.2d 1021
Martin ACCARDO, Appellant,v.UNITED STATES of America, Appellee.
No. 14004.
United States Court of Appeals Fifth Circuit.
June 12, 1952.

Appeal from the United States District Court for the Southern District of Florida; Charles A. Dewey, Judge.
Dan Chappell, Leonard R. McMillen, Miami, Fla., for appellant.
Herbert S. Phillips, U. S. Atty., Tampa, Fla., for appellee.
Before HUTCHESON, Chief Judge, and RUSSELL and STRUM, Circuit Judges.
PER CURIAM.


1
The facts of this case bring it within the ruling of this court in Poretto v. United States, 5 Cir., 196 F.2d 392 and Marcello v. United States, 5 Cir., 196 F.2d 437, and require that the judgment of the trial court be reversed and that judgment be here rendered, discharging the defendant.


2
Judgment reversed and rendered.


3
STRUM, Circuit Judge, dissents.